UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6934



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL DENNIS OLDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-96-30-F)


Submitted:   September 10, 2003        Decided:     February 10, 2004


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Dennis Olds, Appellant Pro Se.     John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Dennis Olds appeals the district court’s orders

denying his motions filed under 18 U.S.C.A. § 3582 (West 2000 &

Supp. 2003), and for reconsideration.*   We have reviewed the record

and find no reversible error.   The district court may not modify a

sentence under § 3582 once it has been imposed except in very

narrow circumstances not applicable here.      Because Olds’ claims

were not cognizable under § 3582, we affirm the district court’s

denial of relief on that basis.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




     *
      Olds does not challenge the district court’s denial of his
motion for reconsideration in his informal brief filed in this
court. He therefore has waived appellate review of that order.
See 4th Cir. R. 34(b).

                                - 2 -